Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlhut et al. (US 5,785,165).
Stahlhut et al. show a passenger conveyor step chain monitoring system 28 having processing circuitry shown in Figure 1 which includes monitoring elongation of a step chain 26 (see column 3, lines 3-5) by using a sensor 54 which can detect an absence of a step 14 (see column 3, line 8), a controller 32 stores information about a monitoring result of the step chain every time elongation is measured and based on the current state of elongation a replacement period may be identified (see column 2, lines 1-3).
Re claim 6, the processing circuitry transmits information through interface 34 and controller 32 about the result of monitoring the elongation of step chain 26.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sato et al. (CN 101353132A) discloses the features of claim 5 including processing circuitry, monitoring elongation of a chain and/or a missing step and storing information so as to predict a future maintenance period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       06/02/2021